Citation Nr: 0201841	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  01-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an apportionment of the veteran's nonservice-
connected pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1970 to August 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 Special Apportionment Decision 
of the Togus, Maine, Department of Veterans Affairs (VA) 
Regional Office (RO).  In connection with this appeal both 
the appellant and the veteran testified at a videoconference 
hearing before the undersigned in December 2001.  The 
appellant accepted such hearing in lieu of a Travel Board 
hearing.  See 38 C.F.R. § 20.700(e) (2001).  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The appellant is the legal spouse of the veteran; they 
have been living separate and apart since January 2000.

3.  Since in or around March 2000, the veteran has not 
provided financial support to the appellant and financial 
hardship is shown to exist on her part.

4.  No reasonable apportionment of the veteran's VA pension 
benefits can be made to the appellant without causing undue 
financial hardship to the veteran.




CONCLUSION OF LAW

The criteria for an apportionment of the veteran's pension 
benefits have not been met.  38 U.S.C.A. § 5307 (West 1991); 
38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA),  Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  Since the RO's most 
recent consideration of the issue on appeal, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The appellant has been notified of the RO's denial of an 
apportionment and of the evidence considered and the basis 
for the decision.  The appellant was advised, via the 
statement of the case issued in August 2001, as to the laws 
and regulations governing apportionment.  The veteran does 
not contest an apportionment to the appellant, and has, in 
fact, testified in support of such apportionment at the video 
conference hearing before the undersigned in December 2001.  
The appellant also testified at that time.  Neither the 
appellant nor the veteran has identified any change in 
financial circumstances or the existence of additional 
information or evidence relevant to the apportionment claim 
so as to warrant additional development.

For the reasons set out above, the Board finds that all 
duties set out under the VCAA and the implementing 
regulations have been met.  There is no reasonable 
possibility that additional development will aid the 
appellant in her claim.  See Wensch v. Principi, No. 99-2210, 
slip. op. at 15-16 (U.S. Vet. App. Dec. 20, 2001), citing 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).  A remand 
for consideration of the appellant's claim in light of the 
regulations implementing the VCAA would thus serve only to 
further delay resolution of the claim with no benefit flowing 
to the appellant.  Accordingly, the Board will address the 
merits of the claim.

The veteran is in receipt of VA nonservice-connected pension 
benefits (38 U.S.C.A. § 1521 (West 1991); 
38 C.F.R. § 3.3(a)(3) (2001)).  Pursuant to 38 U.S.C.A. 
1521(a), improved (nonservice-connected) pension is a benefit 
payable by VA to a veteran of a period of war who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct.  From February 1994 to February 2000, the veteran 
received an additional pension amount based on recognition of 
his dependent spouse.  See 38 C.F.R. § 3.23 (2001).  In 
March 2000, the RO received notice that the veteran and his 
spouse had separated in January 2000.  Based on such 
information the RO proposed a reduction in the veteran's 
nonservice-connected pension award to reflect removal of his 
spouse as a dependent.  The RO then considered the veteran's 
Social Security Administration (SSA) benefits as income, 
without counting any income from the veteran's spouse, to 
arrive at the new rate of pension to be paid effective 
February 1, 2000.  See 38 C.F.R. §§ 3.23, 3.660(a)(2) (2001).

The appellant has requested an apportionment of the veteran's 
nonservice-connected pension benefits.  Both she and the 
veteran have reported that for several months subsequent to 
separation the veteran contributed to her support in the 
monthly amount of approximately $200-to-$300.  Both parties 
have also reported that they remain on friendly terms.  The 
veteran does not oppose an apportionment, and has, in fact, 
indicated that he would like his spouse to have an 
apportionment from his VA pension award.  The crux of the 
argument is that both the veteran and the appellant are of 
the understanding that the appellant should continue to be 
recognized as the veteran's dependent and that the additional 
dependency amount should be paid to the appellant as an 
apportionment of the veteran's award.  The parties argue that 
under such a scenario the veteran would not incur any 
hardship insofar as the dependency amount has already been 
removed from his award.

The law provides that all or any part of the pension payable 
on account of any veteran may be apportioned if the veteran 
is not residing with his or her spouse and the veteran is not 
reasonably discharging his responsibility for the spouse's 
support.  38 C.F.R. § 3.450(a)(1)(ii); see also 38 C.F.R. 
§ 3.452(a).  No apportionment will be made where the veteran 
is providing for his dependents.  Rather, the additional 
benefits for such dependents will be paid to the veteran.  
38 C.F.R. § 3.450(c).

It is not disputed that the veteran and appellant are not 
currently residing together.  The record reflects that the 
veteran reasonably discharged his responsibility for his 
spouse's support up and until approximately April 2000.  In 
correspondence dated in April 2000, the appellant reported 
that the veteran was making an effort to help her and was 
giving her between $200 and $250 monthly.  In correspondence 
received in May 2000 she indicated the veteran was sending 
her between $250 and $300 monthly.  Also in May 2000, the 
veteran reported giving the appellant $300 monthly.  
Therefore, for the time period prior to approximately April 
2000, no apportionment is warranted.  

In her substantive appeal received in October 2001, the 
appellant reported that the monthly amounts previously 
received from the veteran had stopped in or around April 
2000, approximately when the veteran's reduced monthly 
pension amount took effect.  Both the veteran and the 
appellant reiterated that fact at the time of the 
December 2001 videoconference hearing.  Thus, it does not 
appear the veteran is currently providing for the appellant's 
support.

The Board thus looks to 38 C.F.R. § 3.451, pertinent to 
special apportionments, which provides that where hardship is 
shown to exist, pension may be specially apportioned between 
the veteran and his dependent spouse as long as it does not 
cause undue hardship to the other persons in interest, except 
as to those cases covered by 38 C.F.R. § 3.458(b) and (c).  
In determining the basis for special apportionment, 
consideration will be given to such factors as the amount of 
VA benefits payable; other resources and income of the 
veteran and those dependents on whose behalf apportionment is 
claimed; and special needs of the veteran, his or her 
dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him while apportionment of less 
than 20 percent of his or her benefits would not provide a 
reasonable amount for any apportionee.

A Financial Status Report dated in April 2000 reflects that 
both the veteran and his spouse are in receipt of SSA 
benefits based on disability.  The appellant has no income 
other than her SSA benefits.  She has testified as to a 
financial hardship, with difficulty in meeting expenses such 
as utilities.  In addition to his SSA benefits, the veteran 
receives his VA pension.  In April 2000, he reported monthly 
expenses in the amount of $650.00, with a monthly income of 
$725.00.  A veteran's benefits will not be apportioned where 
the total benefit payable to the disabled person does not 
permit payment of a reasonable amount to any apportionee.  
38 C.F.R. § 3.458(a).  Based on the particular financial 
circumstances shown above, although hardship is reported by 
the appellant in terms of being unable to meet her monthly 
expenses based solely on her SSA income, an apportionment of 
the veteran's current monthly pension amount would result in 
a financial hardship to him.

As stated above, the appellant does not argue that an 
apportionment should be made from the current monthly pension 
amount.  Instead she argues that she and veteran are not 
estranged and that she should be considered the veteran's 
dependent allowing for the payment of an additional amount of 
pension to the veteran.  She argues that the additional 
dependency amount should be paid to her as an apportionment.

For the purposes of establishing the rate of a pension award, 
a veteran's spouse who resides apart from the veteran and is 
estranged from the veteran may not be considered the 
veteran's dependent unless the spouse receives reasonable 
support contributions from the veteran.  A Note provides that 
under 38 C.F.R. § 3.60 (2001) a veteran and spouse who reside 
apart are considered to be living together unless they are 
estranged.  38 C.F.R. § 3.23(d)(1) (2001).  

Here the Board first notes that, as discussed above, the 
veteran is no longer providing support for the appellant so 
as to warrant her consideration as a dependent.  The Board 
acknowledges the appellant's argument that she and the 
veteran are not estranged.  She cites the definition of 
estranged as "to turn (a person) from an affectionate or 
friendly attitude to an indifferent, unfriendly or hostile 
one; to alienate the affections of..."  She differentiates her 
relationship with the veteran, stating they simply cannot 
live together, but are not on unfriendly terms.  The Board 
does not refute the above and does not need to include 
discussion as to the terms of the veteran's separation from 
the appellant as such is not the basis of the denial herein.  
Rather, the law specifically provides that if the appellant 
is to be considered the veteran's dependent, her income must 
be counted in determining the veteran's annual rate of 
pension.  Based on the facts of this case, the inclusion of 
the appellant's income in determining the veteran's pension 
amount would, contrary to the appellant's argument, result in 
a lesser award of pension to the veteran.

Basic pension entitlement includes a determination that the 
veteran's income is not in excess of the applicable maximum 
allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, 
as changed periodically and reported in the Federal Register.  
See 38 U.S.C.A. 1521; 38 C.F.R. 3.3(a)(3) (2001).  The MAPR 
is periodically increased from year to year.  38 C.F.R. 
3.23(a).  The maximum rates for improved pension shall be 
reduced by the amount of the countable annual income of the 
veteran.  38 C.F.R. 3.23(b)); 38 U.S.C.A. 1521.  

Effective December 1, 1999, the MAPR was $8,989.00 for a 
veteran with no dependents, and $11,773.00 for a veteran with 
one dependent.  65 Fed. Reg. 5930 (February 7, 2000).  
Effective December 1, 2000, the MAPR was $9,304.00 for a 
veteran with no dependents and $12,186.00 for a veteran with 
one dependent.  66 Fed. Reg. 16976 (March 28, 2001).  

The veteran's 2000 annual income was $2,091.00.  That amount 
must be subtracted from the MAPR of $9,304.00, for a veteran 
without dependents, leaving him with a monthly pension rate 
of $601.00.  If the appellant is considered a dependent, her 
monthly SSA benefit must be included in the computation of 
income.  The overall countable income would thus rise to more 
than $6,000.00, to be deducted from the $12,186.00 MAPR for a 
veteran with one dependent.  In that case, the veteran's 
monthly pension rate would be less than the $601.00 he 
currently receives, presenting a greater financial hardship 
were any portion of that award to be paid to the appellant.

Having considered the facts of this case and the applicable 
rules and regulations, the Board finds that an apportionment 
of the veteran's pension benefits is not warranted.  Although 
the Board finds that the appellant is experiencing financial 
hardship, it is clear that apportionment of any of the 
veteran's VA benefits would also create undue hardship for 
him.  If the appellant were granted an apportionment of the 
veteran's pension benefits, her income would have to be 
counted as countable income for determining the total VA 
benefit and, as shown above, this would result in there being 
no benefit to either the appellant or the veteran.

The law does not permit apportionment of VA benefits when 
either the equities are such that apportionment would cause 
undue hardship to the veteran or the total benefits payable 
to the disabled person would not permit payment of reasonable 
amount to the apportionee.  As such is the case here, the 
Board thus concludes that entitlement to apportionment of VA 
pension benefits is not warranted.  Even absent 
apportionment, however, the veteran is free to contribute to 
the appellant's support in such manner as he deems 
appropriate to his circumstances.



(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to an apportionment of the veteran's nonservice-
connected pension benefits is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim on 
or after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


